FILED
                            NOT FOR PUBLICATION                             MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50429

              Plaintiff - Appellee,              D.C. No. 2:11-cr-01185-SVW-1

  v.
                                                 MEMORANDUM *
RHETT CHRISTOPHER TRUJILLO,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                        Argued and Submitted April 10, 2013
                               Pasadena, California

Before: FERNANDEZ, RAWLINSON, and BYBEE, Circuit Judges.

       Appellant Rhett Christopher Trujillo (Trujillo) appeals the sentence imposed

by the district court. We affirm.

       1.    The district court did not err in applying a 5-level enhancement under

U.S.S.G. § 2B5.1(b)(2)(A) because there was sufficient evidence in the record to



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
support the court’s finding that Trujillo used the materials in his possession to

manufacture counterfeit currency. See United States v. Allen, 434 F.3d 1166, 1172

(9th Cir. 2006) (holding that the enhancement under § 2B5.1(b)(2)(A) applies

where there is “some linkage” between the counterfeiting materials in the

defendant’s possession and “the actual production of counterfeit obligations”).




      2.     Trujillo’s sentence was both procedurally sound and substantively

reasonable. The sentence was procedurally sound because the district court

properly applied the enhancement under U.S.S.G. § 2B5.1(b)(2)(A), correctly

calculated the Sentencing Guidelines range, and considered the 18 U.S.C. §

3553(a) factors. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc) (discussing procedural error). The resulting within-Guidelines sentence was

substantively reasonable. See United States v. Blinkinsop, 606 F.3d 1110, 1116

(9th Cir. 2010) (noting that a within-Guidelines sentence is generally reasonable in

the “mine run of cases”).




      AFFIRMED.




                                     Page 2 of 2